


Exhibit 10.26




THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT


THIS Third Amendment to Amended and Restated Revolving Credit and Security
Agreement (this “Amendment”) is made and entered into as of the 7th day of
September, 2012, by and between TRANSACT TECHNOLOGIES INCORPORATED (
“Borrower”), and TD Bank, N.A. (formerly known as TD BankNorth N.A.), a national
banking association (“Lender”); and amends that certain Amended and Restated
Revolving Credit and Security Agreement dated as of November 28, 2006, between
Borrower and Lender, as amended by that certain First Amendment to Amended and
Restated Revolving Credit and Security Agreement dated as of September 30,
2007,  and that Second Amendment to Amended and Restated Revolving Credit and
Security Agreement dated as of November 21, 2011 (such Amended and Restated
Revolving Credit and Security Agreement, as amended thereby and hereby,
collectively referred to in this Amendment as the “Credit Agreement”).
Capitalized terms used herein but not defined shall have the meanings assigned
to them in the Credit Agreement.


WHEREAS, Borrower has requested that the Bank allow Borrower to declare and pay,
from time to time, cash dividends to Borrower’s common stock holders;


WHEREAS, Lender is willing to permit Borrower to declare and pay such cash
dividends solely upon the terms and conditions set forth in this Amendment; and


WHEREAS, Borrower and Lender have agreed to amend the Agreement as provided in
this Amendment;


NOW THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:


1.  
Amendment to Credit Agreement.  Borrower and Lender hereby amend the Credit
Agreement as follows:



a.  
Section 6.3 of the Credit Agreement is hereby amended by (i) the deletion of
Section 6.3(b)(v), and (ii) the addition of the following Sections 6.3(c) and
6.3(d):



“(c)                 Notwithstanding the foregoing limitations set forth in
Section 6.3(a), Borrower may declare and pay cash dividends to the holders of
its outstanding common, provided that:


(i) “Borrower shall only declare and pay such cash dividends in amounts and at
such times as determined by action of Borrower’s board of directors;


“(ii)           Borrower shall not declare or pay any such cash dividends (x)
during such time as a Default has occurred and is continuing, (y) in the event
that payment of such cash dividend would cause a Default, or (z) if a Default
would have occurred under Section 7.1 of this Agreement if such cash dividend
had been paid during the immediately preceding fiscal quarter as would be
calculated in the financial statements required under Section 5.6(b) hereof;


“(iii)           At such time as Borrower provides financial statements under
Section 5.6(b) of this Agreement with respect to the immediately preceding
fiscal quarter, Borrower shall provide to Lender such information as Lender
reasonably requires reflecting that Borrower would have been in compliance with
Section 7.1 of this Agreement if cash dividends paid or to be paid during the
fiscal quarter in which such financial statements are to be delivered under
Section 5.6(b) had been made during such immediately preceding fiscal quarter;


(iv)           Any such cash dividend paid shall be treated as a distribution
for purposes of this Agreement; and


“(d)                 Borrower may use up to $5,000,000 in Revolving Credit Loans
in the aggregate in any one fiscal year to fund the buyback under Section 6.3(b)
of the Agreement and the payment of cash dividends to the holders of its common
stock under Section 6.3(c) of the Agreement.”
 
2.  
Conditions to Closing.  This Amendment shall be effective upon the completion of
each of the following:

 
 
a.  
Execution by Borrower and Lender of this Amendment and delivery of executed
originals to Lender.

 
b.  
Execution by Guarantor of the Reaffirmation of Unlimited Guaranty, substantially
in form and substance as set forth on Exhibit A to this Amendment, and delivery
of an executed original thereof to Lender.

 
c.  
Update by Borrower to any Schedules to the Credit Agreement not previously
provided to Lender, disclosing information acceptable to Lender.

 
 
d.  
Such additional documents, certificates, conditions and other assurances as
Lender or its counsel may reasonably require.

 
 
3.  
No Default; Representations and Warranties, etc.  The Borrower hereby confirms
that: (a) the representations and warranties of Borrower contained in the Credit
Agreement as modified hereby are true and correct in all material respects on
and as of the date hereof as if made on such date (except to the extent that
such representations and warranties expressly relate to an earlier date), as
modified by any amendment to Schedules acceptable to Lender presented herewith;
(b) Borrower is in compliance in all material respects with all of the terms and
provisions set forth in the Credit Agreement on its part to be observed or
performed; and (c) after giving effect to this Amendment, no Default shall have
occurred and be continuing.

 
4.  
Miscellaneous.

 
a.  
Except to the extent specifically amended hereby, the Credit Agreement, the
other Loan Documents and all related documents shall remain in full force and
effect.  Whenever the terms or sections amended hereby shall be referred to in
the Credit Agreement, the other Loan documents or such other documents (whether
directly or by incorporation into other defined terms), such defined terms shall
be deemed to refer to those terms or sections as amended by this Amendment.

 
 
b.  
This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument.

 
 
c.  
This Amendment shall be governed by the laws of The Commonwealth of
Massachusetts and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 


[SIGNATURES ON THE NEXT PAGE]

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment which
is a sealed instrument as of the date first above written.


TD BANK, N.A.
Formerly known as TD BANKNORTH, N.A.


By: /s/ Brian Bourgoin
Name: Brian P. Bourgoin
Title: Vice President


TRANSACT TECHNOLOGIES INCORPORATED.




By: /s/ Steven A. DeMartino
Name:  Steven A. DeMartino
Title:  President and CFO


